DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MOHAMED BEN ABDELKADER,
                          Appellant,

                                    v.

                          ABIR BENSALHA,
                              Appellee.

                              No. 4D21-3224

                              [July 21, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No. 50-2019-DR-
006807-XXXX-NB.

  Troy William Klein of the Law Office of Troy W. Klein, P.A., West Palm
Beach, for appellant.

  Jacqueline Spence of The Affordable Law Center, PLLC, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.